Citation Nr: 0739943	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDING OF FACT

MS did not have its onset during active service or within 
seven years after separation from service, or result from 
disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for MS 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC or Court) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as an organic disease of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for multiple sclerosis shall be awarded 
where the disease becomes manifested to a compensable degree 
within seven years from the date of separation from service.  
Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The service medical records are negative for any complaints 
or findings of MS, and the post-service medical treatment 
records note that such disability was not diagnosed until 
1993, 17 years after service.  The Board must note the lapse 
of many years between the veteran's separation from service 
and the first noted treatment for the claimed disorder.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board must find that both service medical 
records a post-service treatment records provide evidence 
against this claim, indicating a disorder that began many 
years after service with no connection to service. 

In addition, there is no competent evidence or medical 
opinion contained in the post-service private and VA medical 
records showing or indicating that MS is related to service.  
The record shows both private and VA treatment for MS, 
however, there is no medical evidence showing that it is 
somehow related to service.  

Based on the above, the preponderance of evidence is against 
service connection for MS based on service and post-service 
treatment records, both providing evidence against such a 
finding.

In correspondence of record, received April 2006, the veteran 
contends that during service, he was treated for paralysis 
and severe pain in his legs and experienced weakness and 
fatigue in his legs thereafter.  He also contends that he was 
exposed to an active virus while in service.  

The service medical records, which appear very complete, do 
not support the veteran's contentions of this type of 
treatment.  The separation examination of February 1976 
actively refutes the veteran's contentions, undermining his 
statements with highly probative evidence against this claim.  
In this report, the veteran states that his health had not 
changed since entering service and cites "NO SERIOUS 
ILLESSES."  There is simply nothing in the service medical 
records that would indicate that the MS began during service. 

In addition, neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's current MS to service and the medical evidence of 
record does not otherwise demonstrate that it is related to 
service.  In fact, it provides evidence against such a 
finding.  

Finally, the evidence does not show that the veteran was 
diagnosed with MS within seven years following his separation 
from service.  This disability was not diagnosed until 1993.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(c)(4) (2007).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA need not obtain an examination as the 
evidentiary record does not show that the veteran's current 
MS is associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  See 38 C.F.R. § 3.159(c)(4)(C) (2007); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board finds that 
service and post-service treatment records provide evidence 
against this claim, therefore, there would be no basis for an 
examiner to associate the MS condition with service more than 
30 years ago. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  The veteran did assert that he 
underwent inservice treatment at Hayes Army Hospital, Fort 
Ord, California.  The RO attempted to retrieve these records, 
however, the RO received a negative response from the 
National Personnel Records Center stating that no such 
treatment records were located.  Based on this development 
history and the responses, the Board finds that further 
development for any military medical records would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(2) (2007).  

The Board also finds that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for MS is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


